Name: 2012/202/EU: Commission Implementing Decision of 29Ã March 2012 amending Decision 1999/94/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards precast normal/lightweight/autoclaved aerated concrete products (notified under document C(2012) 1977) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: building and public works;  technology and technical regulations
 Date Published: 2012-04-21

 21.4.2012 EN Official Journal of the European Union L 109/22 COMMISSION IMPLEMENTING DECISION of 29 March 2012 amending Decision 1999/94/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards precast normal/lightweight/autoclaved aerated concrete products (notified under document C(2012) 1977) (Text with EEA relevance) (2012/202/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4)(a) thereof, After consulting the Standing Committee on Construction, Whereas: (1) On 25 January 1999, the Commission adopted Decision 1999/94/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards precast normal/lightweight/autoclaved aerated concrete products (2). (2) Annex III to Decision 1999/94/EC should be amended in order to adapt the systems of attestation of conformity for beam/block floor units and elements incorporating organic material to technical progress in order to take into account uses subject to regulations on reaction to fire, as a different level of third party intervention should be ensured depending on the processes and materials used in production. (3) Decision 1999/94/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex III to Decision 1999/94/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 March 2012. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 29, 3.2.1999, p. 55. ANNEX In Annex III to Decision 1999/94/EC, the following text is added: PRODUCT FAMILY BEAM/BLOCK FLOOR UNITS AND ELEMENTS INCORPORATING ORGANIC MATERIALS Systems of attestation of conformity For the product(s) and intended use(s) listed below, the European Committee for Standardisation (CEN) is requested to specify the following system of attestation of conformity in the relevant harmonised European standards: Product(s) Intended use(s) Level(s) or class(es) (Reaction to fire) Attestation of conformity system(s) Beam/block floor units and elements incorporating organic materials For uses subject to regulations on reaction to fire (A1, A2, B, C) (1) 1 (A1, A2, B, C) (2), D, E 3 (A1 to E) (3), F 4 System 1: See Annex III(2)(i) to Directive 89/106/EEC, without audit-testing of samples. System 3: See Annex III(2)(ii) to Directive 89/106/EEC, second possibility. System 4: See Annex III(2)(ii) to Directive 89/106/EEC, third possibility. The specification for the system must be such that it may be implemented even where it is not necessary to determine the performance for a certain characteristic, because at least one Member State has no legal requirement for that characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the Interpretative Documents). In those cases, the verification of such a characteristic must not be imposed on the manufacturer if it does not wish to declare the performance of the product in that respect. (1) Products or materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (for example, the addition of fire retardants or the limitation of organic material). (2) Products or materials not covered by footnote () (3) Products or materials that are not required to be tested for reaction to fire (for example, products or materials of Class A1 in accordance with Commission Decision 96/603/EC (OJ L 267, 19.10.1996, p. 23)).